                                                                             Hon. Andrea R. Wood




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


  CHRISTOPHER MOEHRL, on behalf of
  himself and all others similarly situated,
                                                     Civil Action No.: 1:19-cv-01610
                 Plaintiff,
                                                     ORDER OF DISMISSAL WITHOUT
                                                     PREJUDICE OF RE/MAX HOLDINGS,
                                                     INC.
  v.

  THE NATIONAL ASSOCIATION OF
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., RE/MAX HOLDINGS, INC., and
  KELLER WILLIAMS REALTY, INC.,

                  Defendants.




       Before the Court is the Stipulation of Dismissal without Prejudice as to Defendant RE/MAX

Holdings, Inc. Pursuant to the stipulation of the parties, it is hereby ordered that RE/MAX Holdings,

Inc., is dismissed from this action without prejudice.




Dated: ___________________, 2019.                        ____________________________________

                                                         Hon. Andrea Wood, U.S.D.J.
